DETAILED ACTION
Claims 1-22 were subject to restriction requirement mailed on 12/20/2021.
Applicant filed a response, and elected Group II, claims 2-7 and 11, and withdrew claims 8-10 and 12-15 and 18-22, and canceled claims 1, 5, and 16-17, without traverse on 02/04/2022.
Applicant amended claims 2, 6-13, 15, 18-20 on 02/04/2022, of claims 8-10 now depend on the elected Group II.
Claims 2-4, 6-15, and 18-22 are pending, and claims 12-15 and 18-22 are withdrawn.
Claims 2-4 and 6-11 are rejected.

Election/Restrictions
Claims 8-10 are amended and are now drawn to Group II. Applicant’s election without traverse of Group II in the reply filed on 02/04/2022 is acknowledged.
Claims 12-15 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/KR2018/015195, filed 12/03/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2017-0179021, filed 12/26/2017 and KR10-2018-0149343, filed 11/28/2018) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
Each line 3 of claims 3 and 6 recite a phrase “M- phthalocyanine (wherein M is a transition metal)”. It is suggested to amend the phrase to “M- phthalocyanine, wherein M is a transition metal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 is amended to recite, “wherein the carbon layer comprises a carbon coating layer…and any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof on all or part of the surface of the carbon coating layer”.  While there is support for, “the coating layer is a carbon coating layer containing carbon doped with a hetero element, or a second coating layer containing any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof on all or part of the surface of the carbon coating layer” (emphasis added) (Specification, [060], [094]).  There is no support to recite the coating layer comprising both a carbon coating layer and a second coating layer, as presently claimed.

Regarding dependent claims 3-4 and 6-11, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 9 recites, “wherein the thickness of the coating layer is 0.1 nm to 7 nm”.   While there is support for, “the coating layer is a carbon coating layer containing carbon doped with a hetero element, or a second coating layer containing any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof on all or part of the surface of the carbon coating layer” (emphasis added) (Specification, [060]), “wherein the thickness of the coating layer…may be 0.1 nm to 7 nm” (Specification, [071]).  There is no support to recite the coating layer, comprising both a carbon coating layer and a second coating layer, to have a thickness of 0.1 nm to 7 nm, as presently claimed.

Claim 10 recites, “wherein the content of the coating layer may be 5% to 30% by weight based on the total weight of the catalyst.” While there is support for, “the coating layer is a carbon coating layer containing carbon doped with a hetero element, or a second coating layer containing any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof on all or part of the surface of the carbon coating layer” (emphasis added) (Specification, [060]), “The content of the coating layer may be 5% to 30% by weight, specifically, 7% to 23% by weight, based on the total weight of the catalyst.” (Specification, [072]).  There is no support to recite the coating layer, comprising both a carbon coating layer and a second coating layer, to be 5% to 30% by weight based on the total weight of the catalyst., as presently claimed.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Renock et al., US 7, 208, 437 B2 (Renock), in view of Kim et al., Vertically aligned carbon nanotubes grown by pyrolysis of iron, cobalt, and nickel phthalocyanines, J. Phys. Chem., 2003, 107, 9249-9255 (Kim).
Regarding claims 2-4 and 6-8, Renock discloses a catalyst is synthesized by a method in which a catalytic metal such as platinum or another noble metal is dispersed onto a support member (i.e., a catalyst comprising: a support; a metal particle supported on the support), such as a carbon support having platinum dispersed thereupon, (Renock, Abstract; col. 4, lines 56-62; claim 14), and the catalyst has significant utility in a variety applications including use as an oxygen reduction catalyst in fuel cells (Renock, Abstract).


wherein the catalytic metal is alloyed with the transition metal either during the pyrolysis step, or in a separate step (Renock, Abstract; claims 1, 5-11 and 14-15), 

wherein said transition metal macrocycle comprises a phthalocyanine (Renock, claim 3), and the transition metal is selected from the group consisting of: Fe, Go, Cr, and Ni (Renock, claim 4) (i.e., phthalocyanine; M-phthalocyanine),

wherein the step of heat treating said support having said transition metal macrocycle adsorbed thereonto comprises maintaining said support in an inert atmosphere at a temperature in the range of 600-800°C. for at least two hours (Renock, claims 9-10);

Therefore, it is clear that the transitional metal macrocycle would necessarily be disposed as a coating layer on a surface of the catalytic metal and a surface of the support, in order to be able to at least partially pyrolyze the macrocycle and anchor the transition metal to the support and to be able to have the catalytic metal is alloyed with the transition metal either during the pyrolysis step, or in a separate step (i.e., a coating layer disposed on a surface of the metal particle and a surface of the support).

Further, given that the step of heat treating the support having said transition metal (i.e., hetero element) macrocycle adsorbed thereonto comprises maintaining said support in an inert °C for at least two hours, which is identical/substantially identical to the materials to form the coating layer comprising a carbon layer and the method of forming the coating layer, i.e., carbonized through heat treatment to form the carbon coating layer containing carbon doped with a hetero element (original claims 13, 16 and 18; specification, [029] and [031]), as set forth above, it is clear that the heat-treated of the transition metal macrocycle adsorbed thereonto the support would inherently form the coating layer comprising a carbon layer and the method of forming the coating layer carbonized through heat treatment to form the carbon coating layer containing carbon doped with the transition metal. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Further regarding claims 2 and 6-7, Renock does not explicitly disclose the coating layer comprises any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof disposed on all or part of a surface of the carbon coating layer.

With respect to the difference, Kim teaches carbon nanotubes grown on silicon substrates by pyrolyzing iron phthalocyanine, cobalt phthalocyanine and nickel phthalocyanine (Kim, Abstract). 
Kim specifically teaches the mixture was vaporized at 550 °C and carried by the flow or Ar (30-150 sccm)/H2 (5-10 sccm) into the second heating stage of the quartz tube, where the pyrolysis was performed at 700-1000 °C, the carbon nanotubes were grown for 20 min (Kim, °C using FePc (i.e., iron phthalocyanine), the respective lengths are 2.5, 5 µm (Kim, page 9250, section 3 Results, 1st-2nd paragraphs). Kim further teaches increasing temperature from 700 to 1000 °C, using FePc is about 2 times higher than the case of CoPc and NiPc (i.e., type of transition metal in the transition metal phthalocyanine) affect the CNT growth rate (Kim, p. 9255, Conclusion - first paragraph).
As Kim expressly teaches, carbon nanotubes are currently attractive materials for a diverse range of applications because of their extraordinary mechanical and electrical properties (Kim, page 9249, Introduction, 1st paragraph)
Kim is analogous art as Kim is drawn to pyrolyzing iron phthalocyanine, cobalt phthalocyanine and nickel phthalocyanine.
In light of the motivation of producing carbon nanotubes during pyrolysis of phthalocyanine compounds as taught by Kim, as set forth above, it therefore would be obvious for a person of ordinary skill in the art to modify conditions such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2 in the pyrolysis step of Renock, to form carbon nanotubes having a length, including that claimed range, on the surface of formed on all or part of the surface of the heated treated transitional metal macrocycle layer in Renock, in order to provide extraordinary mechanical and electrical properties, depending on the desired end use, and thereby arrive at the claimed invention.


Regarding claims 9-10, Renock discloses the transition metal macrocycle adsorbed onto the support, wherein the support is heat treated to at least partially pyrolyze the macrocycle and 

Although Renock in view of Kim does not explicitly disclose a thickness of the claimed coating layer and a content of the claimed coating layer based on a total weight of the catalyst, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
th paragraph).

Regarding claim 11, Kim expressly teaches, carbon nanotubes are currently attractive materials for a diverse range of applications because of their extraordinary mechanical and electrical properties (Kim, page 9249, Introduction, 1st paragraph),
wherein the conditions such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2 affect the growth of carbon nanotubes (Kim, page 9249, left column, bottom paragraph; page 9250, section 3; Results, 1st-2nd paragraphs and page 9255, Conclusion - first paragraph).
Although there is no explicit disclosure on the amount of the carbon nanotubes in the catalyst in Renock in view of Kim, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 

 At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the conditions, such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2, to form an amount of carbon nanotube in the catalyst of Renock in view of Kim, including over the amount presently claimed, in order to provide extraordinary mechanical and electrical properties in a product in Renock in view of Kim, depending on the desired end use, and thereby arrive at the claimed invention. 


Claims 2-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., KR 20070035710 A (Chan) (provided in IDS received on 06/24/2020), in view of Kim.
The examiner has provided a machine translation of Chan et al., KR 20070035710 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 2-4 and 6-8, Chan discloses in catalyst for fuel cells, wherein the catalytic metal is supported on a carrier (reading upon A catalyst comprising: a support, a metal particle supported on the support) (Chan, page 8, claims).
Chan further discloses preparing a catalyst precursor by mixing a catalyst metal and a complex compound connected by a nitrogen-carbon bond to a central metal, heat treating the catalyst precursor in an inert gas atmosphere; wherein the catalyst precursor comprises a metal-°C (Chan, page 9).
Further, given that the step of heat treating the catalyst precursor having the metal-containing phthalocyanine-based compound is performed under an inert atmosphere of 500 to 1000 °C, which is identical/substantially identical to the materials to form the coating layer comprising a carbon layer and the method of forming the coating layer, i.e., carbonized through heat treatment to form the carbon coating layer containing carbon doped with a hetero element (original claims 13, 16 and 18; specification, [029] and [031]), as set forth above, it is clear that the step of heat treating the catalyst precursor having the metal-containing phthalocyanine-based compound would inherently form the coating layer comprising a carbon layer and the method of forming the coating layer carbonized through heat treatment to form the carbon coating layer containing carbon doped with the transition metal. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Further regarding claims 2 and 6-7, Chan does not explicitly disclose the coating layer comprises any one selected from the group consisting of carbon nanofibers, carbon nanotubes and a mixture thereof disposed on all or part of a surface of the carbon coating layer.

Kim specifically teaches the mixture was vaporized at 550 °C and carried by the flow or Ar (30-150 sccm)/H2 (5-10 sccm) into the second heating stage of the quartz tube, where the pyrolysis was performed at 700-1000 °C, the carbon nanotubes were grown for 20 min (Kim, page 9249, left column, bottom paragraph); high-purity carbon tubes are grown at 700, 750°C using FePc (i.e., iron phthalocyanine), the respective lengths are 2.5, 5 µm (Kim, page 9250, section 3 Results, 1st-2nd paragraphs). Kim further teaches increasing temperature from 700 to 1000 °C, using FePc is about 2 times higher than the case of CoPc and NiPc (i.e., type of transition metal in the transition metal phthalocyanine) affect the CNT growth rate (Kim, p. 9255, Conclusion - first paragraph).
As Kim expressly teaches, carbon nanotubes are currently attractive materials for a diverse range of applications because of their extraordinary mechanical and electrical properties.
Kim is analogous art as Kim is drawn to pyrolyzing iron phthalocyanine, cobalt phthalocyanine and nickel phthalocyanine.
In light of the motivation of producing carbon nanotubes during pyrolysis of phthalocyanine compounds as taught by Kim, as set forth above, it therefore would be obvious for a person of ordinary skill in the art to modify conditions such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2 in the heat treating step of Chan, to form carbon nanotubes having a length, including that claimed range, on all of part of the surface of the heat treated catalyst precursor having the metal-containing phthalocyanine-


Regarding claims 9-10, Chan further discloses the size of the catalytically active material (i.e., catalyst metal) is reduced, the catalyst utilization efficiency is improved through a catalyst precursor composition comprising a catalyst metal and a metal-containing phthalocyanine-based compound (Kim, page 4, 4th-5th paraphs); preparing the catalyst precursor by mixing a catalyst metal and a complex compound connected by a nitrogen-carbon bond to a central metal (i.e., a metal-containing phthalocyanine-based compound), heat treating the catalyst precursor in an inert gas atmosphere (Kim, page 9).
Although Chan in view of Kim does not explicitly disclose a thickness of the claimed coating layer and a content of the claimed coating layer based on a total weight of the catalyst, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of invention, it would be obvious to a person of ordinary skill in the art to modify the thickness and the content of the heat treated metal-containing phthalocyanine-based compound of the catalyst for fuel cells of Chan in view of Kim (e.g., using a molar ratio of the metal-containing phthalocyanine-based compound and the supported catalytic metal, Chan, page 7, Examples 1 and 3), including that presently claimed, in order to optimize the size of the catalytically active material (Chan, page 4, 4th paragraph), depending on the desired end use, and thereby arrive at the claimed invention.


Regarding claim 11, Kim expressly teaches, carbon nanotubes are currently attractive materials for a diverse range of applications because of their extraordinary mechanical and electrical properties (Kim, page 9249, Introduction, 1st paragraph),
wherein the conditions such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2 affect the growth of carbon nanotubes (Kim, page 9249, left column, bottom paragraph; page 9250, section 3; Results, 1st-2nd paragraphs and page 9255, Conclusion - first paragraph).
Although there are no disclosures on the amounts of carbon nanotubes in the catalyst of Chan in view of Kim, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify conditions such as temperature, time, type of transition metal in the transition metal macrocycle, flow of Ar/H2 in the heat treating step of Chan in view of Kim, to form varying content of carbon nanotubes, including that claimed range, in order to provide extraordinary mechanical and electrical properties, depending on the desired end use, and thereby arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732